 

EXHIBIT 10.15

 

Summary of Retention Bonus Plan

 

The Company’s retention bonus plan (the “Retention Bonus Plan”) was adopted for
the benefit of certain of its key employees, including each of its named
executive officers (collectively, the “Key Employees”), pursuant to which the
Key Employees would be eligible to receive cash bonuses from the Company upon
the satisfaction of certain conditions and the achievement of specified
performance criteria. Pursuant to the Retention Bonus Plan, the Key Employees
will be eligible to receive retention bonuses from the Company in an amount not
to exceed a fixed percentage of each Key Employee’s salary as in effect at the
time the Retention Bonus Plan was adopted, as determined by the Compensation
Committee. In order to be eligible to receive some or all of the retention
bonus, each Key Employee must be employed by the Company at the time the
retention bonus would be paid, and meet certain individual performance
objectives, to be determined by the Compensation Committee.

 

 

